DETAILED ACTION
I. ACKNOWLEDGEMENTS
The current application, 16/811855 ("the instant application"), was filed March 6, 2020 2020.  Because the instant application was filed on or after September 16, 2012, the statutory provisions of the America Invents Act (“AIA ”) will govern this proceeding
The instant application is a reissue application of U.S. Patent No. 9,907,536 (“the ‘536 Patent”). The ‘536 Patent was filed as application 14/749,795 (“the ‘795 application”), on June 25, 2015.   
	The Examiner further notes that a litigation search revealed that no litigation was pending involving the ‘536 patent.  Also based upon the Examiner's independent review of the ‘536 patent itself and the prosecution history, the Examiner cannot locate any previous or additional reexaminations, supplemental examinations, certificates of correction, or other ongoing proceedings involving the ‘536 patent before the Office. 

II. CLAIM STATUS
The ‘536 Patent issued with claim 1-23 (“Patented Claim”).  The preliminary amendment of 3/6/2020 adds claims 24-41.   As of the date of this Office Action, the status of the claims is:
a. Claims 1-41 are pending (“Pending Claims”).
b. As a result of this office action, claims 1-41 are examined on the merits below.




III. PRELIMINARY AMENDMENT
The preliminary amendment filed 3/6/2020 has been entered and considered.  The Examiner notes that the amendment is of improper reissue format in that the new claims are not underlined in their entirety, as required by 37 CFR 1.173.  As such, Applicant should submit a new claim listing in response to this action that conforms to 37 CFR 1.173.
In addition, Applicant has provided the support for the new claim subject matter with reference to the specification used during prosecution, referenced by page numbers.  That specification no longer exists.  Rather, the double column patent specification is the specification.  Applicant should resubmit the showing of support, with reference to the patent specification. 

IV. PRIORITY AND CONTINUING DATA
	Based upon a review of the instant application and ‘536 Patent, the Examiner finds that
the ‘536 patent is a continuation of US Application 13/509982, which is a national stage entry of PCT/CA2011/050693, filed November 8, 2012, which claims priority to US Provisional Application 61/411,225, filed November 8, 2010.  
Because the effective filing date of the instant application is not on or after March 16, 2013, the AIA  First Inventor to File (“AIA -FITF”) provisions do not apply to the current claims.  Rather, the earlier first to invent provisions apply.  

V. DUTY OF DISCLOSURE
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 9,907,536 is or was 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely appraise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

VI. REISSUE DECLARATION

	The declaration filed 3/6/2020 is improper.  Specifically, the declaration states that the error was Applicant claiming less than it had a right to claim.  Claiming less than one had a right to claim means that the claims were too narrow and are being broadened.  However, the correction being put forward is that Applicant is adding narrower claims.  As such, the declaration and the error statement are inconsistent.  Applicant should submit a new declaration stating that the error was claiming more than Applicant has a right to claim. 
Claims 1-41 are rejected as being based upon a defective reissue declaration under 35 U.S.C. 251 as set forth above. See 37 CFR 1.175.
The nature of the defect(s) in the declaration is set forth in the discussion above in this Office action.  
 
VII. CLAIM OBJECTION

	Claims 24-41 are objected to as being of improper reissue format, as discussed above.  


VIII. SPECIFICATION OBJECTION
	The specification is objected to in that the cross reference to related applications does not match the continuing data on the front of the file.  Applicant should update the specification.  
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The Examiner does not see the terminology of claims 6, 13, and 41 in the specification, spatially correlating images from the first imaging modality with images from the second imaging modality.  Further, the support proffered in the amendment does not mention the second imaging modality.   The subject matter is an original claim and can be added to the specification, as long as no new matter is entered.  
	
IX. ART REJECTIONS 

The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.


The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made 




REJECTIONS BASED ON CHEN

Claims 1, 3, 5-7, and 9-13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chen et al US PG PUB 2011/0098572 in view of St Jude WO 2010/065786.

	As to claim 1, Chen  shows a combined IVUS and OCT catheter system where the IVUS is used to locate the area of interest and once the area of interest is located, a medium displacement operation is triggered, and a OCT scan is performed (see paragraphs [0019]-[0020] and [0040]-[0042]).  As such, Chen teaches a method for directing a displacement operation that includes obtaining a first set of images using ultrasound.  Chen states in paragraph [0039] for example, that the catheter probe is translated linearly.  It does not specifically state that the ultrasonic images are obtained while the catheter is being translated.  St Jude teaches in paragraph [0048], that when using IVUS in an intravascular setting to find an area of interest, it is known to pull back the catheter and obtain images during the pull back operation.  The images then are correlated to position.  As such, it would have been obvious to modify Chen to use the specifics of IVUS imaging taught by St. Jude, as it is merely the use of a well-known technique for providing the images taught by Chen.  As such, the combination has the first three steps of claim 1.  Once the area of interest is identified, Chen teaches directing a medium displacement operation, i.e. flushing, and performing a medical procedure, i.e. obtaining an OCT image.  The OCT image is obtained during a translation, i.e. rotation, of the probe (see paragraph [0101], for example).  As such, the combination meets claim 1.  	

	As to claim 5, the combination obtains a second set of images from a second imaging modality, OCT, during medium displacement, which are also spatially correlated to position of the probe.  
	As to claim 6, in the combination, the images from the IVUS and OCT must be spatially correlated, to ensure that the OCT image is taken from the region identified as an area of interest by the IVUS, as the catheter is moved while taking the IVUS images.  
	As to claim 7, the second modality is OCT.
	Claims 9, 12, and 13 are rejected for the reasons given in the rejection to claims 1, 5, and 6 above.  
As to claim 10, the Examiner notes that the method of Chen can identify more than one area of interest.  As such, Chen would repeat the steps at each area of interest.  
	As to claim 11, the functional component is translated during imaging by IVUS, as discussed above.  
		 
Claim 2 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chen et al in view of St Jude, as applied to claims 1, 3, 5-7, and 9-13 above, further in view of Schmitt et al US PG PUB 2008/0161696.  

The combination does not have a second imaging modality compatible with the displaceable medium used during the first translation operation.  Schmidt teaches in paragraph [0042] imaging arteries using two different frequencies of IVUS and combining the results.  .  

Claim 4 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chen et al in view of St Jude, as applied to claims 1, 3, 5-7, and 9-13 above, further in view of  Kakadaris US PGPUB 2008/0051660.

As to claim 4, the first imaging modality is IVUS.  Chen does not specify a type of IVUS.  However, Kakadaris US PGPUB 2008/0051660 teaches the RF IVUS is a known type of IVUS for imaging blood vessels (see paragraph [0059]).  As such, it would have been obvious to modify the combination to use RF IVUS, as it is merely the use of a well-known type of imaging in the field.  

Claim 8 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chen et al in view of St Jude and Light Lab WO 2006/037001 and Webler et al US PGPUB 2007/0142818.

The medium displacement operation of Chen is not a contrast medium and is not monitored by an external imaging device.  However, Light Lab teaches an alternative OCT imaging technique where a balloon is inflated to occlude blood flow to improve the field of view for OCT imaging.  As such, it would have been obvious to modify the combination above to use such an occluding balloon, as it is merely the substitution of one known blood removal technique for another.  In addition, Webler teaches inflating an occlusion balloon, like that of the combination using a contrast medium, and determining that the displacement operation is adequate using an external imaging device (fluoroscopy) – see paragraph [0005].  As such, it would have been obvious to modify the combination to use a contrast medium to inflate the .  

Claims 14 and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chen et al US PG PUB 2011/0098572 in view of St Jude WO 2010/065786, as applied to claims 1, 3, 5-7, and 9-13 above, further in view of Judell et al US PGPUB 2011/0071405.

	The combination does not determine the image quality of the images obtained from the second imaging modality.  However, Judell teaches that after the flushing operation has started, it measures the image quality to ensure the artery has been properly cleared.  As such, it would have been obvious to modify the combination to obtain such a quality metric, so as to improve the overall quality of the received images.  
	As to claim 15, the combination identifies a fault when the image quality does not meet the claimed metric, and retakes the images until the metric is met.  

Claim 16 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chen et al in view of St Jude, as applied to claims 1, 3, 5-7, and 9-13 above, further in view of  Redel US PG PUB 2007/0123771.

	The combination does not trigger an external imaging device.  However, Redel teaches in paragraph [0003] that it is desirable to coordinate X-ray images with IVUS, to know the location of the catheter tip.  As such, it would require triggering of the external X-ray device by the IVUS device.  Therefore, it would have been obvious to modify the combination to use such a triggering scheme, to improve the overall imaging process.  

Claim 18 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chen et al in view of St Jude, as applied to claims 1, 3, 5-7, and 9-13 above, Cox US Patent 8052701.

	Chen and St Jude teach the method of claim 18, as discussed above, except for detecting the area of interest using a non-imaging modality.  Cox teaches the equivalence of a temperature measurement and IVUS in detecting a region of interest.  As such, it would have been obvious to modify the combination to use a temperature sensor for the initial measurement, as it is merely the substitution of one known measurement method for another.  

Claims 24-32, 34, 36, and 40-41 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chen et al in view of St Jude and Light Lab. 

As to claim 24, Chen shows a combined IVUS and OCT catheter system where the IVUS is used to locate the area of interest and once the area of interest is located, a medium displacement operation is triggered and a OCT scan is performed (see paragraphs [0019]-[0020] and [0040]-[0042]).  As such, Chen teaches a method for directing a displacement operation that includes obtaining a first set of images using ultrasound.  Chen states in paragraph [0039] for example, that the catheter probe is translated linearly.  It does not specifically state that the ultrasonic images are obtained while the catheter is being translated.  St Jude teaches in paragraph [0048], that when using IVUS in an intravascular setting to find an area of interest, it is known to pull back the catheter and obtain images during the pull back operation.  The images then are correlated to position.  As such, it would have been obvious to modify Chen to use the specifics of IVUS imaging taught by St. Jude, as it is merely the use of a well known technique for providing the images taught by Chen.  As such, the combination has the first three steps of claim 24.  Once the area of interest is identified, Chen teaches directing a medium displacement operation, i.e. flushing, and performing a medical procedure, i.e. obtaining an OCT image.  The OCT image is obtained during a translation, i.e. rotation, of the probe (see paragraph [0101], for example).  The medium displacement operation is not controlled based on image quality, as 
Claim 25 is rejected in that the region being imaged by Chen is a sector of the vessel.  
Claim 26 is rejected in that the first imaging modality is IVUS and the second modality is OCT.  
Claim 27 is rejected in that the medium displacement is the volume of inflation of the balloon.  
Claim 28 is rejected in that the medium displacement operation is controlled to minimize distorting the blood vessels (see paragraph [0056]).  
Claim 29 is rejected in that by also ensuring image quality, the total time of measurement is minimized and therefore the time of a displacement operation is minimized. 
Claim 30 is rejected in that in paragraph [0056], Light lab compares a metric to a predetermined criteria to determine image quality.  
As to claim 31, when low image quality is found and the balloon is being inflated, the rotation of the catheter is stopped, as no images are being obtained.  
Claim 32 is rejected in that the displaceable medium is blood.  
Claim 34 is rejected in that Light lab monitors the pressure of the displaceable medium.  See paragraph [0057].
	Claim 36 is rejected in that the IVUS images are processed in 3D. 

As to claim 41, in the combination, the images from the IVUS and OCT must be spatially correlated, to ensure that the OCT image is taken from the region identified as an area of interest by the IVUS, as the catheter is moved while taking the IVUS images.  

Claim 33 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chen in view of St Jude and Light Lab, as applied to claims 24-32, 34, 36, and 40-41 above, further in view of Cornova WO 2009/089372.

The combination does not detect the presence of blood using spectral analysis.  However, Cornova teaches at pages 26, line 18 – page 27, line 9, using spectral analysis to indicate that blood is present and that the balloon is not sufficiently inflated.  As such, it would have been obvious to modify the combination to use spectral analysis, to improve image quality.  

Claim 35 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chen in view of St Jude and Light Lab, as applied to claims 24-32, 34, 36, and 40-41 above, further in view of Addis US PGPUB 2004/0133157.

The combination does not warn the operator or send a control parameter to a monitor when the parameter is outside a predetermined range.  However, Addis teaches in paragraph [0007], for example, monitoring pressure of an occlusive balloon terminating inflation when the pressure exceeds a limit, to prevent overinflation and injury.  As such, it would have been obvious to modify the combination to include such a pressure monitoring scheme, to prevent injury to the patient.  

Claims 37, 38, and 39 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chen in view of St Jude and Light Lab, as applied to claims 24-32, 34, 36, and 40-41 above, further in view of Hanlin et al US PGPUB 2010/0198081.


As to claim 38, the known features are tissue types or normal anatomical features.  
As to claim 39, the combination determines tissue type.  

REJECTIONS BASED ON COX

Claim(s) 9, 10, 12, 19, and 20 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Cox US Patent 8052701.

As to claim 9, Cox et al, teaches detecting vulnerable plaque with a first imaging modality, such as IVUS (see column 5, lines 9) and processing the measurements to identify vulnerable plaque, i.e. an area of interest.  Once the region of interest is identified, then the plaque is ruptured (see throughout, specifically column 12, lines 48+).  In Cox, the IVUS sensor and the rupturing device can be contained on the same probe (column 12, lines 48+).  Once vulnerable plaque is detected, a balloon is inflated to position the rupturing device against the plaque.  Expanding a balloon involves a medium displacement operation, as air, blood and the balloon itself are all displaced. Then while the balloon is inflated, a medical procedure is performed, i.e. rupturing the plaque.  Hence, Cox anticipates claim 9.  
As to claim 10, the device of Cox may be used to identify multiple locations of plaque, if present.  Hence, the steps would be repeated at each location.  

As to claim 19, Cox et al US Patent 8052701, teaches detecting vulnerable plaque with a non-imaging modality of a probe, i.e. with a temperature sensor (see column 5, lines 10+) and processing the measurements to identify vulnerable plaque.  Once the region of interest is identified, then the plaque is ruptured (see throughout, specifically column 12, lines 48+).  In Cox, the temperature sensor and the rupturing device can be contained on the same probe (column 12, lines 48+).  Once vulnerable plaque is detected, a balloon is inflated to position the rupturing device against the plaque.  Expanding a balloon involves displacing air, blood and the balloon itself.  Then while the balloon is inflated, a medical procedure is performed, i.e. rupturing the plaque.  Hence, Cox anticipates claim 19.  
 	As to claim 20, Cox obtains the set of images in the absence of a translation operation using IVUS, which is compatible with blood.  The images are then process to identify vulnerable plaque, as discussed above, a medium displacement operation is directed, and a medical procedure is performed, as discussed above with respect to claims 9 and 19.  
	
Claims 21-22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cox in view of Courtney et al US PGPUB 2009/0264768.

Cox does not provide details of the IVUS probe.  However, Courtney shows an IVUS probe that has a scanning mechanism to vary an imaging angle to collect images in a forward looking direction. See abstract, for example.  As such, it would have been obvious to use the probe of Courtney in the method of Cox, as it is merely the use of a well known IVUS probe in the art.  



Claim 23 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cox in view of GB 2417080 (“GB”).

Cox does not teach an array or electronic beam steering.  However, these features are taught at page 9, lines 1-15 of GB.  As such, it would have been obvious to modify Cox to use electronic beam steering of an array of ultrasonic transducers, as it is merely the use of one known IVUs technique for another.  

REJECTIONS BASED ON TU

Claim(s) 9-11 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Tu et al US PG PUB 2001/0007940. 

As to claim 9, Tu discusses in paragraphs [0052]-[0060], a method that includes imaging a vessel using ultrasound and processing the images to identify plaque, i.e. an area of interest, deflecting the catheter to place the catheter against the area of interest, and performing a medical procedure, either heating or cooling, at the area of interest while the catheter is deflected.  Deflecting the catheter displaces blood and air in the vessel.  As such, it is a medium displacement operation.  
As to claim 10, the procedure of Tu may be performed for multiple lesion sites.
As to claim 11, the imaging occurs while translating the catheter (paragraph [0048]).

REJECTIONS BASED ON MANDRUSOV

Claim 17 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mandrusov et al US PUPUB 2006/0265043 in view of Cox

As to claim 17, Mandrusov teaches identifying vulnerable plaque, i.e. a region of interest, using an MRI, i.e. an external imaging device (paragraph [0098]) and processing the images to identifying a region of interest.  Then, Mandrusov treats the vulnerable plaque.  It does not do so using a medium displacement operation, but does say other treatment techniques may be used (see paragraph [0104]).  However, Cox teaches treating vulnerable plaque by expanding a balloon and conducting a medical procedure by translating the rupturing device to the region of interest.  As such, it would have been obvious to modify Mandrusov to use the treatment technique of Cox, as it is merely the substitution of one known treatment technique for another.  

X. CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT L NASSER whose telephone number is (571)272-4731.  The examiner can normally be reached on M-F 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kosowski can be reached on (571) 272-3744.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 
/ROBERT L NASSER/Primary Examiner, Art Unit 3992                                                                                                                                                                                            

Conferees:

/ADAM L BASEHOAR/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992